Citation Nr: 0523923	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-18 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Cryan, Counsel






INTRODUCTION

The veteran had active service from March 1968 to February 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the RO which 
granted service connection for PTSD and assigned an initial 
30 percent rating for that disability, effective from 
November 2, 2001.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
manifested by a level of impairment that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, panic attacks more than once per week, 
disturbances of motivation and mood, with difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  Findings of impaired judgment, impaired memory, suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical speech, near-continuous panic attacks, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene with the inability to 
establish and maintain effective work and social 
relationships have never been demonstrated.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
the assignment of an initial evaluation of 50 percent, but 
not more, for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic 
Code 9411 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA - Duties to Notify and Assist 

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to a higher initial rating for the service-connected PTSD, 
the Board finds that compliance with the VCAA has been 
satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in November 
2001 informed him that to establish entitlement to service 
connection for PTSD, the evidence must show that he has a 
current disability that was related to an injury, disease or 
event in service.  Then, in a letter sent to the veteran in 
December 2003, the veteran was informed that to warrant a 
higher initial rating for his service-connected PTSD, he must 
submit evidence showing an increase in severity.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The November 
2001 and December 2003 letters advised the veteran that the 
RO would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The November 2001 and 
December 2003 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed condition.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claim, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that he has any pertinent treatment records in his 
possession.  Moreover, the veteran has never indicated that 
he received any private treatment for his PTSD.  The RO has 
consistently requested the veteran to provide information 
about where and by whom he was treated for his claimed 
disability.  In the November 2001 and December 2003 letters, 
the veteran was specifically asked to tell VA about any 
additional information or evidence and send VA the evidence 
needed as soon as possible.  Thus, he was, in effect, asked 
to submit all evidence in his possession.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claims prior to the January 
2003 rating decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


II.  Factual Background

The veteran asserts that his service-connected PTSD has been 
more severe than has been represented by the 30 percent 
rating assigned since the effective date of service 
connection.  

Historically, a January 2003 rating decision granted service 
connection for PTSD and assigned a 30 percent rating for that 
disability.  The medical evidence of record at the time of 
the January 2003 rating decision consisted of VA mental 
health treatment records and records from the VA Vet Center.  

A February 2002 clinical summary of the veteran, prepared by 
the veteran's primary therapist at the Vet Center notes that 
the veteran first presented to the Columbus Vet Center in 
October 2001 as part of outreach to homeless veterans during 
Standown 2001.  The veteran participated in weekly therapy 
sessions until his treatment.  In November 2001, the veteran 
voluntarily went to another VA Medical Center (VAMC) for 
substance abuse treatment.  After successfully completing the 
program, he began treatment at the Dayton VAMC for his PTSD.  
The veteran presented with classic symptoms of PTSD.  He had 
been self-medicating his symptoms for the past thirty years 
with alcohol.  The veteran exhibited severe anxiety and 
hyperstartle response.  The veteran had recurrent intrusive 
thoughts, nightmares, and auditory flashbacks of his combat 
experience during service.  It was opined that the veteran's 
alcoholism was a direct result of his experiences in Vietnam.  
The veteran's diagnosis was chronic, severe, PTSD with a 
Global Assessment of Functioning (GAF) score of 35-39 during 
the previous four months.  

VA records indicate that the veteran was admitted in January 
2002 for PTSD treatment and discharged in April 2002.  The 
records indicated that the veteran regularly attended group 
therapy sessions for PTSD.  On discharge, the veteran had a 
diagnosis of PTSD, with a GAF of 55.  The veteran was 
homeless and unemployed.  

The veteran was afforded a VA examination in November 2002.  
The veteran reported two psychiatric hospitalizations in the 
past and one suicide attempt.  On mental status examination, 
the veteran appeared his stated age of 52.  The veteran 
displayed good grooming and hygiene.  Psychomotor activity 
was within normal limits.  The veteran was cooperative.  
Affect was full.  Eye contact was good.  The veteran's mood 
was euthymic.  His speech was normal in rate and cadence.  
Process was logical and organized.  Content was devoid of 
internal stimulation and nondelusional.  Insight was good.  
Judgment was good.  The veteran was not in danger of hurting 
himself or others.  The impression was that of PTSD and 
alcohol dependence, in remission for three months.  The GAF 
score was 41.  The examiner noted that the veteran had 
already been diagnosed by VA Social Services as having PTSD 
with his alcoholism secondary to the PTSD.  This examiner 
concurred with those findings.  The veteran reported the 
classic signs of PTSD including insomnia, hypervigilance, 
irritability, self-isolation and avoidance of reminders of 
war.  He had nightmares twice per week.  The PTSD made 
working "no challenge and unsatisfying."  The veteran had 
been unable to work due to his PTSD.  The veteran reported 
that he had no close friends, and he had never been able to 
maintain an adult relationship due to his PTSD.  The examiner 
estimated no improvement, even with treatment.  

Submitted with his Notice of Disagreement, received at the RO 
in February 2003, was a copy of a February 2003 updated 
clinical summary from the Columbia Vet Center.  According to 
the clinical summary, prepared by the veteran's primary 
therapist, the veteran's PTSD symptoms were very severe.  The 
clinical summary notes that it was undetermined just how 
severe the veteran's PTSD symptoms were until he was able to 
maintain sobriety.  The veteran attended group and individual 
counseling on a regular basis.  

The veteran presented with severe intrusive thoughts on a 
daily basis, both auditory and visual flashbacks 
(hallucinations) daily and extremely high levels of 
hypervigilance.  His high degree of hypervigilance caused 
paranoia to a level of being in the psychotic range.  He had 
fleeting suicidal and homicidal ideations, but currently with 
no intent/plan.  He had one suicide attempt in the past.  The 
veteran avoided crowds and did not associate with anyone and 
got very anxious/panicked when he felt closed in.  Often 
during therapy, the veteran had to sit in the corner in the 
office so he could see both the door and window; and in group 
therapy, he sat in the corner as well.  He had poor impulse 
control and did not get along well with authority figures.  
The veteran averaged three to five hours of sleep per night 
with his sleep disrupted several times during his short 
sleep.  There were times when the veteran showed good hygiene 
and other times when he had come in looking very disheveled, 
unshaven, with dirty clothes.  His thought processes were at 
most times normal, but if startled or paranoid, his speech 
came more concrete with flat affect.  

The veteran's current level of function was very guarded due 
to his hypervigilance/paranoia, anxiety/panic, severe 
intrusive thoughts, flashbacks and fleeting 
suicidal/homicidal ideations.  He did not fit well into 
society and lived on the streets or in shelters.  He was 
unable to develop any type of social or occupational 
relationships.  The therapist noted that the veteran's PTSD 
symptoms increased since he became sober due to his lack of 
self-medication with alcohol.  It was the therapist's 
professional opinion, with over 12,000 hours of direct 
contact time with PTSD veterans, that the veteran was totally 
and permanently disabled.  The therapist opined that the 
veteran would never be able to have any type of meaningful 
employment, and it would be very difficult to form any type 
of meaningful social relationships because of his PTSD 
symptoms.  The diagnosis was that of chronic, severe, PTSD; 
and alcohol dependence, sustained full remission six months, 
secondary to PTSD.  The GAF was 34-38 during the past 15 
months with severe flashbacks and fleeting suicidal/homicidal 
ideations.

The veteran also submitted records from the Social Security 
Administration showing that he became disabled (for Social 
Security Disability purposes) beginning in June 2001.  The 
veteran has indicated that his Social Security Award is 
solely based on his PTSD.  The veteran has not indicated that 
the Social Security Administration relied on any private 
records to assess the severity of the veteran's disability.  

The veteran was afforded another VA examination in April 
2003.  The veteran reported daily hypervigilance and anxiety.  
He avoided people as much as possible and particularly 
avoided anything that reminded him of the war.  At night, he 
had dreams, some of which he does not remember, but he often 
thrashed the bed and woke up with the covers on the floor.  
He was irritable and tried to avoid drinking but drank as a 
way of trying to handle his uneasiness.  He felt like his 
medication did not fully manage his symptoms.  The veteran 
did not report any significant periods of remissions.  Since 
he began treatment, there were times, with medication, that 
he felt better, but the symptoms had never completely gone 
away.  

The veteran reported that he was unemployed and had not 
worked in 4 to 5 years.  The veteran was homeless and 
reported that he sometimes lived with a friend, sometimes 
lived in a shelter and at other times in a motel.  Within the 
previous year, the veteran had been attending Dual Diagnoses 
Clinic at the Columbus VA.  The veteran found the sessions 
difficult to attend.  The veteran reported that he had a 
drink from time to time, but that was only every two or three 
weeks.  

The veteran's subjective complaints included anhedonia, no 
interest in being around people, being anxious and 
apprehensive most of the time.  He avoided close contact with 
people.  He was hypervigilant and, at times, felt like he 
heard people talking, or talking about him, although no 
"specific voices."  The veteran reported no other evidence 
of hallucinations.  

On mental status evaluation, the veteran was casually 
dressed.  He was responsive, but slow in responses.  His 
speech was otherwise of normal pace.  His affect was muted.  
He was somewhat avoidant in his manner and his mood varied 
from sarcastic to dysthymic and being sad and withdrawn.  His 
thought content was logical and goal directed and there was 
no thought of suicide or homicide.  The veteran was not 
psychotic.  He appeared to have good insight and his judgment 
was intact.  He did report periods of suspiciousness and 
guardedness, that he was easily startled and that was a 
consistent part of his demeanor and his apparent overall 
anhedonia.  He was disappointed that he felt unmotivated.  He 
explained that by stating that he was so uneasy with people, 
that he could not be around them to work or in persistent 
contact of any kind.  The veteran reported nightly insomnia.  
It was difficult to get to sleep and when asleep he often had 
dreams, many of which he could not recall, except the dreams 
of violence and things that left him with a feeling of 
apprehension and fear.  When he woke from his dreams, his 
covers were all disheveled and often on the floor.  

In terms of substance abuse, the veteran reported that he was 
drinking much less, maybe two or three beers every few days.  

The veteran seemed to have no impairment of thought 
processes.  In terms of delusions or hallucinations, he 
reported to hearing voices, for example, in a parking lot.  
His behavior was avoidant in that he sometimes did not attend 
the groups that he found, on the one had helpful, but on the 
other hand, anxiety producing.  The examiner noted that the 
veteran was homeless, but that he traveled between a motel to 
a friend's house, then to a shelter and then back to the 
motel.  The veteran indicated that this was part of the way 
he avoided people.  

The veteran reported that he had not had any suicidal 
thoughts in several years.  

The veteran reported that he took a shower every two or three 
days and managed to get his clothes cleaned.  He was oriented 
to person, place, and time.  There was no impairment of 
memory, and no apparent obsessive or ritualistic behavior.  
The rate of his speech was somewhat slow, but it was logical 
and there were no peculiar speech patterns.  

With regard to panic, the veteran reported that during group 
discussions, he often got very apprehensive and his heart 
pounded and he became what he called "panicky" at those 
times.  He also reported panic when something startling 
happened in his environment like squealing of brakes, or when 
he watched something on television that reminded him of 
service.  That caused him to become very apprehensive, short 
of breath, and he would have to leave the situation.  The 
veteran reported that he was always watchful and checked 
things and tried to stay in control  One of the places that 
he felt comfortable was when he went to the library to check 
his e-mail.  He stated that that was the only aspect of the 
computer that he was able to do, that he enjoyed it, and 
seemed comfortable at that time.  

The veteran had an overall depressed mood.  He did not appear 
to be acutely anxious, but his prevailing presentation was 
subdued and sad.  With regard to impulse control, the veteran 
reported that he often felt a need to "change" and would 
not do what he had planned to do, like visit his mother.  Or, 
he would feel the need to change his motel room and move out 
in an impulsive way.  

The examiner noted that the veteran was capable of managing 
his own affairs, and that he had a good capacity in that 
regard.  The veteran closely managed his finances, and was 
pleased with his ability to handle his financial affairs.  

The diagnosis was that of persistent PTSD.  Alcohol and 
nicotine dependence were also noted.  The GAF score was 45, 
currently and for the previous year.  

Numerous VA medical records from 2002 through 2004, are 
associated with the claims file and show continued therapy 
treatment for PTSD.  The records pertaining to the veteran's 
more recent group therapy sessions indicate that the veteran 
generally actively participates and relates well with other 
group members.  For example, January 2004 and March 2004 
entries noted that the veteran participated in group therapy 
minimally without having to be asked, and participated 
significantly if called upon.  

A January 2004 psychiatric note indicates that the veteran 
complained of insomnia, and that he could not sleep for more 
than 3 to 4 hours.  Mental status examination revealed that 
the veteran was alert and oriented times four.  He was 
anxious.  He had good eye contact.  His mood was dysphoric.  
The diagnosis was that of PTSD, insomnia and alcohol 
dependence.  GAF was 50.  

A March 2004 psychiatric note indicates that the veteran 
complained of anxiety, that he was feeling edgy and restless, 
and did not want to be bothered.  His sleep was disturbed.  
He denied flashbacks and nightmares at present.  The veteran 
agreed to an increased dose of Prozac to 40 mg per day.  On 
mental status examination, the veteran was alert and oriented 
times four.  He was anxious, but had good eye contact.  His 
mood was dysphoric.  Affect was reactive.  He denied suicidal 
or homicidal ideation.  He denied auditory and visual 
hallucinations.  Insight and judgment were impaired.  The 
diagnosis was that of PTSD, insomnia and alcohol dependence.  
GAF was 40.  


III.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2004)  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002);  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability-just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing 
his claims when his disabilities may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Compare and 
contrast with the holding in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where the United States Court of Appeals for 
Veterans Claims (Court) indicated the most recent level of 
functional impairment is of primary importance.

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004), a 30 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2004), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is applicable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In considering the evidence of record, the Board finds that 
the level of disability referable to the service-connected 
PTSD is shown to satisfy the criteria for the assignment of a 
50 percent rating, but not more, since the date of the claim 
of service connection.  Specifically, the veteran continued 
to report symptoms such as frequent nightmares, isolation, 
continuous depression, irritability and chronic sleep 
impairment.  In addition, the veteran displayed disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

It should be noted, however, that although the veteran 
reported, on a November 2002 VA examination, that he had one 
suicidal attempt in the past, it is unclear how long ago the 
suicidal attempt was, and there is no indication that the 
reported suicidal attempt happened any time recently.  
Moreover, current suicidal ideation has not been reported.  
Similarly, hallucinations were denied and there was no 
evidence of delusions.  Moreover, there was no evidence of 
obsessional rituals, spatial disorientation or a regular 
neglect of personal appearance.

Importantly, the Board notes that the reports from the 
veteran's therapist at the Vet Center paint a more severe 
disability picture than, and are inconsistent with, the 
reports of the VA examinations in November 2002 and April 
2003.  For example, the therapist from the Vet Center 
reported that veteran presented with hallucinations daily and 
indicated that his paranoia was to a level in the psychotic 
range.  This is in complete contrast to the VA examiner in 
April 2003 who indicated that the veteran was not psychotic 
and denied hallucinations.  In addition, the veteran's 
therapist reported that the veteran had "fleeting 
suicidal/homicidal ideations."  However, the VA examiner in 
April 2003 noted that the veteran denied suicidal and 
homicidal ideation, and that the veteran reported that he had 
not had any suicidal thoughts for several years.  

The Board finds that the assessments made by the VA examiners 
in November 2002 and April 2003 are to be afforded more 
probative value than the assessments made by the treating 
therapists at the Vet Center.  The VA examiners are 
physicians who were afforded the opportunity to review the 
claims file including other medical treatment records in 
order to obtain a more complete picture of the veteran's 
overall level of disability due to his PTSD.  In contrast, 
the Vet Center therapists, clinical social workers, and 
psychologists are not shown to have been afforded an 
opportunity to review the complete record in this case, and 
as such, their opnions are less likely reflective of a 
complete picture of the veteran's disability.  

In other words, the VA physicians who examined the veteran 
had the opportunity to perform an extensive review of the 
veteran's history and claims file as well as a mental status 
examination.  As such, these opinions are competent and 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.). 

While the evidence shows that the veteran has difficulty in 
establishing and maintaining effective social relationships, 
he clearly does not exhibit an inability to establish and 
maintain such relationships as is evidenced by his own report 
of occasional living with a "friend" in between living at a 
motel and a shelter.  Moreover, the outpatient treatment 
records reflect the veteran's ability to relate well to 
others in group therapy sessions.  

The Board is mindful that the veteran's GAF scores have 
consistently reflected serious psychiatric symptoms; however, 
the veteran's mental status examinations do not reflect 
symptoms of suicidal ideation, obsessional rituals, illogical 
or obscure speech.  Although the veteran has near-continuous 
depression, the evidence reflects that he is able to function 
independently, and is able to confidently handle his 
finances.  He has never demonstrated spatial disorientation.  
In other words, although the GAF scores indicate serious 
symptoms, the veteran's symptoms, as a whole, do not more 
nearly approximate those that would warrant a 70 percent 
evaluation based on the rating criteria.  

While the record may reflect increased PTSD symptoms of 
moderate severity, they do not warrant an evaluation higher 
than 50 percent for the veteran's PTSD under the applicable 
rating criteria.  The Board nonetheless finds, that when all 
of the evidence is taken as a whole, the veteran's disability 
picture more nearly approximates that consistent with a 50 
percent evaluation from the effective date of the grant of 
service connection.  In this regard, a higher 70 percent 
evaluation is not warranted for the reasons set forth 
hereinabove.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  As noted hereinabove, the veteran 
has demonstrated a level of impairment that warrants a 50 
percent evaluation for the service-connected PTSD since the 
effective date of the grant of service connection.  


ORDER

An initial 50 percent rating for the service-connected PTSD 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


